Appeal uanimously dismissed as moot, without costs. Memorandum: It is undisputed that since the order appealed from was made, respondents-appellants have moved from the school district. Thus, the appeal has become moot and any decision would be academic. We have, however, considered the merits, and were we to rule thereon, we should affirm upon the ground that respondents-appellants do not qualify for exemption under subdivision 8 of section 2164 of the Public Health Law, that is, they are not members of a recognized religious organization whose teachings are contrary to the practices required by said section, and, moreover, the objections raised to inoculation are not religious in nature, but secular (see McCartney v. Austin, 31 A D 2d 370). (Appeal from judgment of Steuben County Family Court adjudging parents guilty of neglect.) Present— Goldman, P. J., Witmer, Moule, Bastow and Henry, JJ.